                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


RICHARD DICKERSON,                              )
                                                )
       Petitioner,                              )          No. 2:19-cv-02168-TLP-tmp
                                                )
v.                                              )
                                                )
STATE OF TENNESSEE,                             )
                                                )
       Respondent.                              )


     ORDER DIRECTING CLERK TO MODIFY THE DOCKET AND DIRECTING
       RESPONDENT TO RESPOND TO PETITION UNDER 28 U.S.C. § 2254


       Petitioner Richard Dickerson1 filed a pro se Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2254 (“§ 2254 Petition”). (ECF No. 1.) Petitioner paid the $5.00 filing fee. (ECF

No. 10.) The Clerk shall record the Respondent as Kevin Genovese, TCIX Warden.2

       The Clerk is DIRECTED to serve a copy of the § 2254 Petition and this Order on

Respondent and the Tennessee Attorney General and Reporter by certified mail pursuant to Rule

4 of the Rules Governing Section 2254 Cases in the United States District Courts.

       Respondent is ORDERED to file a response to the § 2254 Petition within twenty-eight

(28) days of service of the Amended § 2254 Petition. See Rules Governing Section 2254 Cases

in the United States District Courts (“Habeas Rules”), Rule 4. The answer shall include the



1
  Petitioner, Tennessee Department of Corrections prisoner number 50885, is an inmate
incarcerated at the Turney Center Industrial Complex (“TCIX”) in Only, Tennessee.
2
 The Clerk is directed to terminate references to the State of Tennessee as the Respondent. The
proper respondent to a habeas petition is the petitioner’s custodian. See Rumsfeld v. Padilla, 542
U.S. 426, 434-435 (2004); see Fed. R. Civ. P. 25(d). Here, that is TCIX Warden Kevin
Genovese. See Tennessee Department of Correction, https://www.tn.gov/correction/sp/state-
prison-list/turney-center-industrial-complex.html (last accessed Apr. 18, 2019).
complete state-court record, organized and appropriately indexed, as required by Local

Administrative Order 2016-31. See 28 U.S.C. § 2254(b)(1). The answer shall also state whether

the claim was exhausted, in whole or in part, in state court and shall assert appropriate procedural

defenses, if any, for each claim. Where only a portion of a claim has been exhausted in state

court, the answer shall specify the aspects of the claim that were exhausted and the aspects of the

claim that are subject to procedural defenses. Where a merits analysis is appropriate, the answer

shall: (1) cite the state court ruling for an exhausted claim; (2) identify the clearly established

Supreme Court precedent governing the claim; and (3) respond to the petitioner’s argument that

he is entitled to habeas relief on the claim with appropriately reasoned legal and factual

argument.

       Petitioner may, if he chooses, submit a reply to Respondent’s Answer or response within

twenty-eight (28) days of service. Habeas Rule 5(e). Petitioner may request an extension of

time to reply if his motion is filed on or before the due date of his response. The Court will

address the merits of the § 2254 Petition, or of any motion filed by Respondent, after the

expiration of the time to reply, as extended.

       SO ORDERED, this 7th day of May, 2019.

                                                        s/Thomas L. Parker
                                                       THOMAS L. PARKER
                                                       UNITED STATES DISTRICT JUDGE




                                                       2
